UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DONEWAN CARR, a/k/a Steven D. Carr,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00246-RLV-2)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Donewan Carr, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Donewan Carr appeals the district court’s order

denying his motion for reconsideration of its order granting his

18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. *

Because the district court lacked the authority to reconsider

its   disposition        of    Carr’s       §    3582(c)(2)    motion,       see    United

States v.    Goodwyn,         596    F.3d   233,    235–36    (4th    Cir.    2010),    we

affirm     the    district      court’s         denial   of   relief.        See    United

States v.        Carr,   No.        5:98–cr–00246–RLV–2        (W.D.N.C.      Dec.     14,

2012).      We dispense with oral argument because the facts and

legal     contentions     are        adequately     presented    in     the    materials

before this court and argument would not aid in the decisional

process.

                                                                                   AFFIRMED




      *
       Although the district court granted Carr’s § 3582(c)(2)
motion, the reduction granted by the court did not reduce Carr’s
sentence to the full extent he requested.



                                                2